Exhibit 10.11
 
Products Supply Contract
 
(Unofficial Translation)
 
Contract No.
 
Suppler:  Xian Brother Paper Industries Limited Liability Company
 
Place of Signing: Sales office of Fufeng Jinqiu
 
Buyer: Fufeng Jinqiu Printing and Packaging Co., Ltd.
 
Date of Signing: Dec. 29, 2008
 
Materials’ Name
Type
Unit
Amount
Price including the tax
Amount
Notes
Wood pulp
Tea board
Corrugated paper
Recycled paper
Raw corrugated paper
Bleached wood pulp
Sizing agents
 
T
T
T
T
T
T
T
295.0
690.0
59.0
27.0
70.0
337.0
238.0
2470.00
1640.00
1440.00
2300.00
1670.00
2800.00
2100.00
728650.00
1131600.00
84960.00
62100.00
116900.00
943600.00
499800.00
The actual supply type, amount and unit price are determined by the outcome of
both parties’ negotiation.
Total: 3567610.00



 
1.  
Requirement: The products provided by the supplier shall comply with their prior
samples to meet the buyer's requirements. If buyer found any problem, buyer
shall notify the supplier within 48 hours after the receipt of the products.

 
2.  
Place and method of delivery: Based on the buyer's requirements, the supplier
delivers the products to the designated warehouse, or the supplier notifies the
buyer to claim the products by themselves.

 
3.  
Method and term of payment: After the buyer puts the full payment into
supplier's bank account, supplier provides all the types and weights of products
according to the contract requirement. The price follows the market. The
decision is made through negotiation between both sides.

 
4.  
Liability for breach of contract: If any party breached the contract, the
dispute shall be resolved through negotiation by both parties. Where negotiation
fails, the dispute shall be resolved under supplier's local jurisdiction.

 
5.  
Other breach of contract events: This contract is duplicated, and each party
holds one. The contract starts to enter into force after the signing and sealing
by the legal representatives of both parties.

 
6.  
Matters not mentioned herein: Other matters not mentioned herein shall be
resolved through negotiation between both parties.

 
7.  
Term of  the contract: From Jan. 1, 2009 to Dec. 31, 2009

 
8.  
Other supplement: We issue the procurement invoice aperiodically or monthly.

 
Suppler: :  Xian Brother Paper Industries Limited (Stamped)
Liability Company
Address:  Wangsi, Xi’an
Legal Representative:
Agent:  /s/ Lilin Hu
Telephone: 029-85900660
Tax Number: 610116750216564
Bank: Agricultural Bank of China Chang’an Wangsi sub-branches
Account Number : 26-156501040001942
Payee:
Buyer: Fufeng Jinqiu Printing and Packaging Co., Ltd. (Stamped)
Address: Shangsong East Street, Fufeng County
Legal Representative:
Agent:  /s/ Xie Liu
Telephone: 0917-5471054
Tax Number: 610324221495879
Bank: Fufeng County Industrial and Commercial Bank of China Jiangzhang station
sub-branches
Account Number : 2603023509200005153
Payee: Fufeng Jinqiu Printing and Packing Co., Ltd.



 


 


 